NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE EUGENE HALSEY, IV AND CATHERINE A.
GETZ
2011-1435
(Seria] No. 10/74-4,522)
AppeaI from the United States Patent and Trademark
Office, B0ard of Patent AppeaIs and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark ()ffice moves for a 21-day extension of tin1e, until
December 1, 2011, for the Director to file his response
brief,
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated

IN RE HALSEY
NUV 1 7 2511
Date
cc: Goka1p Bayrarnog1u, Esq.
Raymond T. Chen, Esq.
s21
2
FoR THE CoURT
/s/ J an Horba1y
J.‘-111 Horbaly
Clerk
F|LED
.s. count or APP1»:ALs FOR
' me FeoERaL cannon
NOV 1 ? 2011
1Ni HDRBALV
CLERK